ORDER

PER CURIAM.
Bartolomeo Castelli (Claimant) appeals from the final decision of the Labor and Industrial Relations Commission affirming the decision of the Appeals Tribunal, which affirmed the previous determination by the Division of Employment Security, finding that Claimant was not entitled to receive unemployment compensation benefits. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).